Citation Nr: 0327890	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to January 25, 2002.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
on and after January 25, 2002.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel
 

INTRODUCTION

The veteran had active duty service from July 1966 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision in 
which the Montgomery, Alabama Department of Veterans Affairs 
(VA) Regional Office (RO) granted entitlement to service 
connection for PTSD and awarded a rating of 10 percent.  The 
veteran filed a notice of disagreement with the 10 percent 
rating for PTSD in October 1999.  He was provided a statement 
of the case (SOC) in December 1999.  His VA Form 9 was 
received in January 2000.  In an October 2002 rating 
decision, the RO awarded an increased rating of 30 percent 
for PTSD, effective from January 25, 2002.  The issues of 
entitlement to a higher rating for PTSD both prior and 
subsequent to January 25, 2002 are before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993). The veteran and his 
representative appeared before the undersigned Acting 
Veterans Law Judge via a videoconference hearing at the RO in 
May 2003.

The Board continued the issue as entitlement to an increased 
evaluation since service connection has been granted.  This 
naming of the issue does not prejudice the veteran.  The 
Board has not dismissed the issue, and the law and 
regulations governing the evaluation of the disability is the 
same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The veteran also filed a notice of disagreement with the 
initial rating assigned for his service-connected disability 
from diabetes mellitus and was provided a (SOC).  However, a 
substantive appeal addressing this issue is not of record.  
Therefore, that issue is not currently before the Board.

The veteran has also claimed entitlement to service 
connection for impotence secondary to his service-connected 
disability from diabetes mellitus.  This issue is referred to 
the RO.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  Generally, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board observes that the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issue on appeal.

Additionally, in a decision promulgated on September 22, 
2002, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103 (b)(1).  The Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327, F.3d 1339, 1348 (Fed Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

It is apparent from a review of the claims file, that the 
veteran's claim for service connection for PTSD was filed in 
July 1998.  However, the RO has not considered entitlement to 
an increased rating for PTSD prior to a communication 
received from the veteran in January 2002.  The RO must 
consider whether the veteran is entitled to a "staged" 
rating.  See Fenderson, supra.  

Finally, in a statement filed in December 2002 and at his May 
2003 hearing, the veteran asserted that his PTSD had worsened 
since his last VA examination in May 2002.  Under VCAA, VA's 
duty to assist the veteran includes obtaining recent medical 
records and a thorough and contemporaneous examination in 
order to determine the nature and extent of the veteran's 
disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD from 
February 2003.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current level of his PTSD.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of his claim.  The 
consequences of failure to report for VA 
examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

5.   The RO should then readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 10 percent during the 
period from July 17, 1998 to January 25, 
2002, and a rating in excess of 30 
percent on or after January 25, 2002, 
considering the possibility of assignment 
of a "staged" rating pursuant to 
Fenderson, supra.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



